DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on November 5, 2021 has been received and fully considered.
All of the previous claim rejections made under 35 U.S.C. 103 as indicated in the Office action dated August 5, 2021 are maintained for reasons of record. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 8-12, 20, 21 remain rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 20120102662 A1, published May 3, 2012) (“Wood” hereunder) in view of Aoki et al. (JP 2003212728 A, July 30, 2003, cited in IDS) (“Aoki” hereunder).
Wood teaches a hair bleaching composition comprising persulfates salts and oxidizing agents such as hydrogen peroxide or perborate salts.  See [0042].   The 
Although Wood teaches adding plant extracts to the hair bleaching composition, the reference fails to disclose the specific polyphenol antioxidants of the present claims.  
Aoki teaches that a composition comprising one or more polyphenol such as baicalin (“baikarin”), ellagic acid, etc., aromatic alcohols, aluminum and zinc compounds and saponins are added to a hair dye, bleaching a permanent wave agent, etc., to improve elasticity of the chemically treated hair.  The reference teaches an example of a two-agent, oxidative hair dye comprising (A) the polyphenol and oxidative hair dye and (B) hydrogen peroxide.  See translation [0041-0044].  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Wood and incorporate to the hair bleaching composition the polyphenol composition as motivated by Aoki. The skilled artisan would have been motivated to do so, as the latter teaches a composition comprising polyphenol is combined with hair bleaching and conditions the chemically treated hair.  Since Wood teaches adding natural plant extract, the Aoki teaches a two-agent hair dye comprising hydrogen peroxide, that is combined and used before application, the skilled artisan would have had a reasonable expectation of successfully producing an effective hair bleaching or hair altering composition comprising polyphenols and the color altering components which reduces the damage to the hair 
Regarding present claim 8, the amount of the polyphenol, Aoki teaches the preferred amount of polyphenols in the hair cosmetic composition ranges from 0.1 to 10 wt % by weight.  See translation, [0012].  See instant 
Regarding claim 21, Aoki teaches that the polyphenol composition can be added to pretreatment agents or treatment agents for hair dyeing or permanent waves; in view of such teachings, using the treatment composition before bleaching step would have been also obvious.  


Claims 1, 2, 6, 8-12, 20-23, 25, 27 and 28 remain rejected under 35 U.S.C. 103 as being unpatentable over Schoepgens et al. (US 20150238391 A1, published on August 27, 2015) (“Schoepgens” hereunder) in Aoki
Schoepgens teaches bleaching agents in separately prepackaged form, comprising solid cosmetic agent A) comprising at least one fatty substance, powdery organic carrier material, and persulfate; and oxidizing preparation B) comprising hydrogen peroxide.  See Formula 26-50.  The reference teaches the separate packaging prevents premature, undesired reaction and are brought into contact immediately before use.  See [0072].  The reference further teaches that the composition can contain further active agents such as plant extracts from green tea, oak bark, pine, etc.  See [0091]. 

It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Schoepgens and incorporate to the hair bleaching composition the polyphenol composition as motivated by Aoki. The skilled artisan would have been motivated to do so, as the latter teaches a composition comprising polyphenol is combined with hair bleaching and conditions the chemically treated hair.  Since Schoepgens teaches adding natural plant extract, the Aoki teaches a two-agent hair dye comprising hydrogen peroxide, that is combined and used before application, the skilled artisan would have had a reasonable expectation of successfully producing an effective hair bleaching or hair altering composition comprising polyphenols and the color altering components which reduces the damage to the hair and improves elasticity of the hair of the treated hair.  See instant claims 1, 2, 6, 10, 11, 12, 20, 20.
Regarding present claim 8, the amount of the polyphenol, Aoki teaches the preferred amount of polyphenols in the hair cosmetic composition ranges from 0.1 to 10 wt % by weight.  See translation, [0012].  See instant 
Regarding claim 21, Aoki teaches that the polyphenol composition can be added to pretreatment agents or treatment agents for hair dyeing or permanent waves; in view of such teachings, using the treatment composition before bleaching step would have been also obvious.  
Regarding claims 22, 23 and 25, although there is no specific teaching of providing the antioxidant composition and each component of the bleaching composition in separate packages, one of ordinary skill in the art before the time of filing of the present application would have found it obvious to do so, as Schoepgens teach that separately packaging reagents prevent premature, undesired reaction and suggests mixing the components just before use.   
Regarding claims 27 and 28, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, given the teachings of polyphenols to improve the elasticity of the chemically treated hair, discovery of optimal amount of the disclosed polyphenol such as baicalin for the Schoepgens system by routine experimentations would have been well within the skill in the art.  

Claims 7, 24 and 26 remain rejected under 35 U.S.C. 103 as being unpatentable over Schoepgens and Aoki and further as applied to claims 1, 2, 6, 8-12, 20-23, 25, 27 and 28 as above, and further in view of Sung et al. (KR 20140056990 A) (“Sung” hereunder) and Takagaki (JP2006193512 A, published on July 27, 2006) and Nomura et al. (JP 2003146844 A, published on May 21, 2003, cited in IDS) (“Nomura” hereunder).  
Although Aoki generally teaches using one or more polyphenols in the amount of 0.1-10 wt % by total weight of the composition, the reference fails to disclose the specific concentrations as defined in present claims 24 and 26. 
Sung teaches a composition preventing or treating hair loss or promoting hair growth comprising baicalin as an active ingredient.  The reference teaches the application of baicalin includes various hair products including hair bleaching agents. See translation, p. 6-7, bridging paragraph; instant claim 6. Formulation example 2 discloses a hair tonic comprising 1 wt % of baicalin.  
Takagaki teaches that pine bark extract is a potent antioxidant containing polyphenols well known in externally used preparations including hair products.  See instant claims 1 and 7.   The reference teaches that the extract is rich in polyphenols, removes active oxygen, and inhibits melanin production, collagen degradation, elastin degradation and hyaluronic acid.  See translation, p. 1, Description.  The reference further teaches using pine bark extract in an amount of 0.00001 %-5 % by mass.  See p. 4, (Composition of external preparation). 
Nomura teaches a hair dye formulation in Example 128 comprising 0.2 wt % ellagic acid in oxidative hair dyes, hydrogen peroxide in water.  The reference teaches that ellagic acid is a physiologically active ingredient for hair.  The elasticity-improving property of ellagic acid is also disclosed in AOKI.  
Given the teachings of Schoepgens to use antioxidants and the teachings of Aoki to use 0.1-10 wt % of one or more polyphenols, it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings and use useful polyphenols in suitable concentration ranges to optimize the efficacy of the hair conditioning property.  Since 1) Sung teaches baicalin is used as a hair growth agent in a hair tonic at 1 wt %; 2) Takagaki teaches that pine bark extract is preferably used in an amount of 0.00001 % - 5 % by mass; and 3) Nomura teaches ellagic acid used in 0.2 wt% a hair coloring composition, discovery of optimum concentrations to optimize the protective effects on hair, skin and/or scalp would have been well within the skill in the art.  

Claims 13-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Schoepgens and Aoki and further as applied to claims 1, 2, 6, 8-12, 20-23, 25, 27 and 28 as above, and further in view of Cohen et al. (US 201002299847 A1, published December 2, 2010) (“Cohen” hereunder).
Regarding claims 13-17, given the Aoki teaching of using the hair protective composition as a pretreatment before dyeing process or in an intermediate- or post-treatment process during permanent-waving, applying the polyphenols during a separate step would have been obvious. It is also well settled in patent law that changes in sequence of adding ingredients is prima facie obvious absence new or unexpected results.  See MPEP 2144.04, IV, C. Thus applying the hair bleaching/coloring components to hair in different orders is deemed obvious absent unexpected results. 
Furthermore, Cohen teaches that sequentially or separately applying a hair dye component and a developer is a well-known method.  See [0016].  Thus applying a hair protection/conditioning agent in any sequence during such process would only require ordinary skill in the art and prima facie obvious absent new or unexpected results. 
Regarding claim 18 and 19, Cohen further teaches that use of heat sources increases the brightness of the hair during hair coloring process and improves dye penetration into keratinous fiber. See [0057-0060].  The reference also suggests keeping the temperature of hydrogen peroxide to below 40 ºC.  Thus applying controlled heat to the hair or the composition during the hair color altering process as suggested by prior art to improve the color and shine of the treated hair would have been obvious.  

Response to Arguments
Applicant's arguments filed on November 5, 2021 have been fully considered but they are not persuasive. 
Applicant argues that a combination of antioxidant compounds with an oxidizing agent “over time and without special measures being take, reduce the efficacy of the oxidizing agent in the composition.”  However, Aoki teaches that the antioxidant such as Sctellariae Radix (root) extract (“Ougon extract”) is included in the first agent, which is combined with the second agent comprising hydrogen peroxide prior to use.  See Kamiya et al. (JP 01035034 A, abstract).  Thus applicant’s arguments that there would have been no expectation of success in combining antioxidants with oxidants is unpersuasive, as such practice is patently known in hair color altering art, as evidenced by Aoki.  Adding polyphenols in hair bleaching formulations comprising an oxidizing agent is not new, unobvious or surprising.  The targeted, expected result of the oxidizing agent on the hair and the expected beneficial effect of the polyphenols on the treated hair (e.g., elasticity) is plainly disclosed in Aoki. Doing so as motivated by Aoki would have been plainly obvious to one of ordinary skill in the art before the time of filing of the present application.  
Examiner respectfully disagrees with applicant’s assertion that Wood fails to disclose any antioxidant species, as the reference specifically suggests including plant extracts such as pine bark extracts to the hair bleaching composition. Applicant also asserts that there would have been no expectation of success in combining an antioxidant with the two part components of Wood, which would contain an oxidizing agent and the bleaching component.   However, as indicated above, Aoki teaches that polyphenol antioxidants are added with the oxidizing agent before use and form a final product. 
Applicant also argues that combining the teachings of Wood with Aoki would necessitate adding at least one component selected from aromatic alcohols, aluminum compounds, zinc and saponins into the composition of Wood, and that such would be “incompatible with the present claims”.   Examiner respectfully points out that the scope of a color altering system in the present, or the scope of either of the bleach composition or developer, is open to include any of conventional cosmetic ingredients not recited in the claim. 
Similarly, regarding Schoepgens, examiner respectfully disagrees with applicant’s assertion that the combination of the at least one polyphenol with aromatic alcohols, aluminum, zinc compounds or saponins is excluded from the present invention. 
Applicant argues “there is no legitimate basis to separate out ingredients of the solid cosmetic agent of Schoepgens from one another to form a distinct antioxidant component or to package said ingredients of the solid cosmetic agent separately from one another.”  Such argument is not well taken, as neither applicant’s claims or prior art requires such separation of each component. 
Regarding Sung and Takagaki, applicant asserts that these reference merely mention using baicalin and pine park extract, respectively, in generalized hair compositions.  Using baicalin or pine bark extract in hair bleaching formulations is shown in Aoki and Wood also. Aoki also teaches using one or more polyphenols in the amount of 0.1-10 wt % by total weight of the composition, and, as indicated in the rejection, optimization of the concentration would have been only taken one of ordinary skill in the art. 




Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617